 

 

 

 

3 The Honorable James L. Robart
4
5
UNITED STATES DISTRICT COURT
6 WESTERN DISTRICT OF WASHINGTON
7 AT SEATTLE
8 UNITED STATES OF AMERICA,
No. CRO3-0301 JLR
9 Plaintiff,
10 y. ORDER GRANTING UNOPPOSED
MOTION TO CONTINUE TRIAL
nthe ara REAP DATE
tt) (BALJINDER BHATTI, eee
i2 Defendant.
13
14 This matter comes before the Court upon defendant’s unopposed motien to continue the
15 || trial date. Having considered the entirety of the records and file herein, and based on the facts set
16 || forth in the motion, the Court FINDS as follows:
17 1. That failure to grant a continuance would deny counsel the reasonable time necessary
18 for effective preparation, taking into account the exercise of due diligence, within the
19 meaning of 18 U.S.C, § 3161(h)(7)(B) (i) and (iv);
20 . . ' wos
2. That the case is complex due to the nature of the prosecution such that it is
21
unreasonable to expect adequate preparation within the time limits specified within
22
the meaning of 18 U.S.C. § 31614 7)(B)GD;
23
3, That failure to grant such a continuance in the proceeding would be likely to make a
24
35 continuation of such proceeding impossible and result in a miscarriage of justice; and

 

 

ORDER GRANTING UNOPPOSED MOTION TO BLACK LAW, PLLC
CONTINUE TRIAL DATE (#atjinder Bhatti; No. 705 Second Avenue, Suite 1111
CRO03-0301 JLR) ~ | Seatile, WA 98104

206.623.1604 | Fax: 206.658.2401

 

 
 

4, That the ends of justice will be served by ordering a continuance in the case, that a

continuance is necessary to ensure effective trial preparation, and that these factors

 

 

 

2
3 outweigh the best interests of the public and defendant in a speedy trial, within the
4 meaning of 18 U.S.C. § 3161 (h}(7)(A).
5 The Court therefore ORDERS that the motions deadline and trial date in this matter be
6 || continued. The motions deadline is reset to cobntas 20 2620 . The trial date is reset
7 \Ito_ Dyaec\n 30 2020 . The period of time from the filing of the motion to continue
8 | to the new trial date is excluded under the Speedy Trial Act, 18 U.S.C. §§ 3161 ef seq.
9
10 AL
DONE THIS _\%"__ day of Ocoee. _, 2019.
13 The Honorable James L. Robart
14 United States District Court Judge
15 Respectfully submitted,
16 BLACK LAW, PLLC
17
Bly Christopher Black
19 Christopher Black
Attorney for Baljinder Bhatti
20
21
22
23
24
25

 

 

ORDER GRANTING UNOPPOSED MOTION TO BLACK LAW, PLLC
CONTINUE TRIAL DATE (Baljinder Bhatti; No. 705 Second Avenue, Suite 1111

CRO03-0301 FLR) - 2 Seattle, WA 98104
206.623.1604 | Fax: 206.658.2401

 

 
